Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 4, line 5 through page 7, line 15, filed 30 November 2022, with respect to the rejection of claims 3 and 5-6 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 3, 5 and 6 under 35 U.S.C. 103 as being unpatentable over WO2013133167 (hereafter WO ‘167) in view of JP 2009-256395 (hereafter JP ‘395) has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013133167 (hereafter WO ‘167) in view of JP 2009-256395 (hereafter JP ‘395).
Claim 3:	WO ‘167 in Figure 3-2 discloses a lithium-ion battery (specifically, WO ‘167 discloses “The nonaqueous battery of the present invention is a battery in which a nonaqueous electrolytic solution such as a lithium ion battery is enclosed…)(see also paragraphs [[0068]-[0070]) in which two or more adherends (electrode terminals 4) are fixed in a state of being in contact with each other inside the battery using a pressure sensitive adhesive sheet (3). 
WO ‘167 in Figure 2 further discloses that the pressure sensitive adhesive sheet comprises:
a base (1, as per Figures 1 and 2 and paragraphs [0012] and [0054]-[0058]; and,
 pressure sensitive adhesive layer (2, 21 and 22 as shown in Figures 1 and 2) provided on the base material (1)(paragraph [0059]), 
wherein the pressure sensitive adhesive sheet is used at a site at which there is a possibility of contact with an electrolyte solution of the battery (paragraph [0072] discloses “…For the purpose of improving packing aptitude, it is attached to a part that may be immersed in the electrolytic solution or may be in contact with the electrolytic solution…).
WO ‘167 does not disclose sensitive adhesive sheet, comprising: 
a base material; a vapor-deposition insulating film (3) provided on one surface side of the base material; and a pressure sensitive adhesive layer.
JP ‘395 in Figure 1 (paragraph [0020] discloses a pressure sensitive adhesive sheet, comprising: 
a base material (2) made of a plastic material (paragraph [0021]); 
a vapor-deposition insulating film (3) provided on one surface side of the base material (2)(paragraph [0024] discloses a vapor deposited thin film formed of an inorganic oxide such as aluminum oxide, which is the same material instantly defined as an insulating film); and
 a pressure sensitive adhesive layer (5)(paragraphs [0035]-[0036]) provided on a surface side of the vapor-deposition insulating film (3) opposite to the base material (2). 
Therefore, given that both WO ‘167 and JP ‘395 are concerned with a pressure sensitive adhesive tape, it would have been obvious to one of ordinary skill in the art before the claimed invention to have modified the pressure sensitive adhesive sheet of WO ‘167 by incorporating the vapor-deposition insulating film of JP ‘395.
One having ordinary skill in the art would have been motivated to make the modification to provide a pressure sensitive adhesive tape for sealing having excellent gas barrier properties used for sealing gas barrier packaging containers used on the electronics-related parts (paragraph [0001[), thus the preventing the electronic-related parts from deteriorating in quality due to oxygen and water vapor in the air.
Claim 5:	The rejection of claim 5 is as set forth above in claim 3 wherein 
WO ‘167 in Figure 3-2 discloses a lithium-ion battery in which two or more conductors (4) are fixed in a state of being in contact with each other inside the battery using a pressure sensitive adhesive sheet (3).
Claim 6:	The rejection of claim 6 is as set forth above in claim 3 wherein JP ‘395 further discloses that a material that forms the vapor-deposition insulating film comprises at least one selected from the group consisting of aluminum oxide and silicon oxide (paragraph [0024]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘167 discloses that the pressure sensitive layer is constituted of an acrylic-based pressure sensitive adhesive contains a (meth)acrylic ester polymer, and the (meth)acrylic polymer contains (meth)acrylic alkyl ester in which the carbon number of alkyl group is 10 to 20, as the monomer unit which constitutes the polymer (paragraphs [0027] ad [0026]).

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                         



.